DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites “the bearing” according to Claim 11 but does not indicate which of the two bearings recited in Claim 11 (“assembly bearing” or “wheel bearing”) is the subject of the claim.  For the purposes of this examination, “the bearing” in Claim 13 will be interpreted as “the assembly bearing”.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 recites the limitation “the further assembly support” in Line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmalzrieth et al (DE 102016007496 A1) (hereinafter “Schmalzrieth”). Regarding Claim 11, Schmalzrieth teaches each of the five elements of the claim, hereinafter (11a), (11b), (11c), (11d), and (11e) respectively. Schmalzrieth teaches
(11a), single-wheel drive component for a motor vehicle (Schmalzrieth Fig. 1, below; Schmalzrieth Description Paragraph 2: "The drive module is used to drive the motor vehicle, so far as providing a directed to the driving of the motor vehicle torque...The wheel is operatively connected to the electric machine or at least operatively connected, so that by means of the electric machine, a torque which can also be referred to as drive torque, can be impressed on the wheel. The drive module should allow a single wheel drive of the wheel of the motor vehicle. With the help of the electric machine, it is preferable that only the one wheel of the motor vehicle is driven.").

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Schmalzrieth Fig. 1
	(11b), a drive assembly and a wheel carrier, on which a wheel hub, which can be driven by the drive assembly, is rotatably mounted by a wheel bearing (Schmalzrieth Fig. 1, above; Schmalzrieth Description Paragraph 2: "The drive module has the electric machine and the wheel carrier on or in which the wheel of the motor vehicle is mounted."; Description Paragraph 3: "The drive module could for example be designed in the manner of a wheel hub drive."; Description Paragraph 29: "The drive module 1 has an electric machine 2 as well as a wheel carrier 3 on which a wheel of a motor vehicle, not shown here, can be stored. The wheel carrier 3 has for this purpose a corresponding wheel bearing."; Description Paragraph 23: "…the propeller shaft is rotatably mounted on the wheel carrier, either directly or via the wheel or the wheel bearing, via which in turn the wheel is mounted on the wheel carrier.").

	(11d), an assembly bearing for elastic mounting of the drive assembly on the body is arranged on the assembly support (Schmalzrieth Fig. 1, above; Schmalzrieth Description Schmalzrieth Paragraph 37: "The machine housing 4 is preferably mounted via at least one bearing 22. In the exemplary embodiment illustrated here, two bearings 22 are attached to the body or the unit carrier of the motor vehicle.").
	(11e), at least one control arm is articulated on the wheel bearing on one side and on the assembly support on the other side, in order to mount the wheel carrier (Schmalzrieth Fig. 1, above; Schmalzrieth Description Paragraph 5: "It is provided that the wheel carrier is mounted by means of at least one control arm on a machine housing of the electric machine, wherein the control arm on the one hand engages the wheel carrier and on the other hand is articulated on the machine housing.").
	Regarding Claim 12, Schmalzrieth teaches that a bearing, by which the control arm is articulated on the assembly support, is attached to a bearing bracket, which is rigidly attached to the assembly support (Schmalzrieth Fig. 1, above; Schmalzrieth Description Paragraphs 31 and 32: “The wishbones 7 and 8 each engage at a bearing point on the wheel 3 and at two bearings on the machine housing 4…the respective wishbones are pivotally mounted on the machine housing.”).
	Regarding Claim 13, Schmalzrieth teaches that the bearing is designed as a rubber bearing, rubber-metal bearing, or as a ball bearing (See rejection for Claim 13 under “Claim Rejections - 35 USC § 112”, above. Schmalzrieth Description Paragraph 37: "The machine housing 4 is preferably mounted via at least one bearing 22. In the exemplary embodiment 
	Regarding Claim 16, Schmalzrieth teaches that in addition to the assembly support, at least one further assembly support originates from the drive assembly, on which a further assembly bearing is arranged for elastic mounting of the drive assembly on the body (Schmalzrieth Fig. 1, above).
	Regarding Claim 18, Schmalzrieth teaches that in order to mount the wheel carrier, at least one further control arm is articulated on the wheel carrier on one side and on the further assembly support on the other side, or in that the control arm is articulated on both the assembly support and the further assembly support (Schmalzrieth Fig. 1, above).
	Regarding Claim 19, Schmalzrieth teaches that the assembly support and the further assembly support are formed jointly as one assembly support component by a single-part and material-uniform design (Schmalzrieth Fig. 1, above).
	Regarding Claim 20, Schmalzrieth teaches each of the six elements of the claim, hereinafter (20a), (20b), (20c), (20d), (20e), and (20f) respectively. Schmalzrieth teaches
	(20a), a motor vehicle (Schmalzrieth Description Paragraph 1: “The invention…relates to a motor vehicle.”; Schmalzrieth Claim 10: “Motor vehicle with at least one drive module…”).
	(20b), a single-wheel drive component. See rejection for (11a).
	(20c), the single-wheel drive component has a drive assembly and a wheel carrier, on which a wheel hub, which can be driven by the drive assembly, is rotatably mounted by a wheel bearing. See rejection for (11b), above.

	(20e), an assembly bearing for elastic mounting of the drive assembly on the body is arranged on the assembly support. See rejection for (11d), above.
	(20f), at least one control arm is articulated on the wheel bearing on one side and on the assembly support on the other side, in order to mount the wheel carrier. See rejection for (11e), above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalzrieth et al (DE 102016007496 A1) (hereinafter “Schmalzrieth”). Regarding Claim 14, Schmalzrieth teaches that the assembly support has a pipe profile, at least in areas (Schmalzrieth Fig. 1, above). While Schmalzrieth is silent regarding the actual profile of the assembly supports, a pipe profile could be used by a person having ordinary skill in the art to reduce the weight of the assembly supports, enable the use of standard commercially available materials, and/or facilitate fabrication. Note that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.) Note further that while the assembly supports could be fabricated from solid profiles, pipe profiles, perforated profiles, etc., the number of possible profiles would be limited, and that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, E.)


Regarding Claim 17, Schmalzrieth teaches that the assembly support and the further assembly support are attached to the drive assembly separately from one another or via a common mounting foot (Schmalzrieth Fig. 1, above). While Schmalzrieth clearly teaches the first of the two claimed alternative attachment means, it should be noted that the second means would be obvious to a person having ordinary skill in the art, as a common mounting foot would serve to strengthen, attach, and stabilize components and component connections, and could further facilitate construction of the drive assembly and assembly and installation of the system. It should be further noted that the use of a known technique to improve similar devices, methods, or products in the same way is likely to be obvious. (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303) 297-4351. The examiner can normally be reached Monday-Friday 7:30-5:00 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-0695.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618